DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-45 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cleveland et al. (United States Pre-Grant Publication 2021/0280005)
Claim 26, 33, 40:  Cleveland teaches a method of controlling electronic gaming machines in a casino. (¶ 0012 teaches enabling and disabling gaming machines by a server.) Cleveland teaches generating an electronic notice that a player wishes to play a first one of the electronic gaming machines. (¶ 0114 – a player may reserve a machine. ¶ 0030 – players may connect to a game.) Cleveland sends the electronic notice to a control system. (401) In response to receiving the electronic notice, the control system automatically temporarily deactivating other electronic gaming machines that are within a first deactivation zone adjacent to the first electronic gaming machine. (¶ 0030)
Claims 27, 34, 41:  The control system activaties one or more electronic gaming machines within the first deactivation zone in addition to the first electronic gaming machine. (¶ 0030 discloses reserving a group of machines for social play. This is interpreted as activating one or more electronic gaming machines within the first deactivation zone in addition to the first electronic gaming machine.)
Claims 28, 35, 42:  At cessation of game play by the player on the first electronic gaming machine, automatically temporarily deactivating the first electronic gaming machine. (¶ 0109 teaches deactivating the machine for cleaning upon the end of the game.)
Claims 29, 36, 43:  Cleveland teaches reactivating the first electronic gaming machine after the first electronic gaming machine has been cleaned. ¶ 0113 discloses disabling for cleaning and reenabling machines in response to cleaning.
Claims 30, 37, 44:  Reactivating the first electronic gaming machine as a result of a signal sent from the first electronic gaming machine resulting from a cleaning person swiping a card. ¶ 0032 & ¶ 0110 teach casino personnel reactivating gaming machines after cleaning. ¶ 0216 teaches re-enabling the game machine using a staff card. This is swiping a card.
Claims 31, 38, 45:  Cleveland teaches displaying on a display screen, separate from the first electronic gaming machine, electronic gaming machines that are available for game play in the casino. (¶ 0038)
Claims 32, 39:  At cessation of game play on the first electronic gaming machine, automatically reactivating one or more of the temporarily deactivated other electronic gaming machines in the first deactivation zone. After cleaning, one or more of the gaming machines are automatically reactivated in first deactivation zone. (¶ 113)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,024,116. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims anticipate each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799